Citation Nr: 1724147	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  08-33 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for diabetes mellitus, type II.

4.  Entitlement to service connection for brain tumor.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to November 1980.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in January 2008 and July 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

During the appeal, the RO granted entitlement to service connection for chronic lumbosacral strain, patellofemoral syndrome of the right leg, patellofemoral syndrome of the left leg and planter fasciitis with left ankle ensethopathy in a March 2010 rating decision.  As this is a total grant of the benefits sought by the Veteran, these issues are no longer on appeal.

The issues were remanded in March 2012 for further development.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Recent VA outpatient treatment records reflect that the Veteran is in receipt of Vocational Rehabilitation benefits.  (See February 2016 VA treatment record).  On remand, Vocational Rehabilitation records should be obtained and associated with the claim file as they may contain evidence which is relevant to the issues on appeal.

Additionally, the Veteran filed a notice of disagreement ("NOD") with the March 2015 rating decision when he was denied service connection for a brain tumor.  (See April 2015 NOD).  No Statement of the Case (SOC) has been issued addressing this matter.  In accordance with 38 C.F.R. § 19.26, unless the matter has been resolved by a grant of benefits, or the NOD is withdrawn by a Veteran or his representative, the RO must prepare an SOC.  Thus, a remand is necessary.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding vocational rehabilitation files pertaining to the Veteran and associate them with the electronic claims file.

2.  Upon completion of the foregoing and any other development deemed necessary, readjudicate the Veteran's claims of entitlement to service connection for a tinnitus, hypertension and diabetes mellitus, type II, based on a review of the entire evidentiary record.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

3.  The AOJ should review the determination regarding entitlement to service connection for a brain tumor with headaches and issue an appropriate Statement of the Case.  The Veteran should be advised of the time limit for perfecting an appeal in the matter, and afforded opportunity to do so.  If the Veteran perfects the claim, the matter should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).







